DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 04 May 2022 for application number 16/319,695. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-8, 10-14, and 17-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foss et al. [hereinafter as Foss] (US 2016/0259528 A1) in view of Sihn et al. [hereinafter as Sihn] (US 2015/0121281 A1).
In reference to claim 1, Foss teaches an electronic device comprising: 
a display for displaying a first icon and a first indicator which indicates presence of notification information regarding a plurality of applications corresponding to the first icon [Fig. 11H, para 0573 discloses a plurality of application icons, some icons having an indication of a number of notifications]; and 
a processor electrically connected to the display, wherein the processor is configured to: 
receive a first user input, while the first icon and the first indicator are displayed, executes a function corresponding to the first icon if the first user input is a touch input [Figs. 11A-11C, para 0361 discloses a user touch input on an application icon with an indicator which launches a messaging app], 
controls the display to display information regarding the notification information on a screen if the first user input is a force touch is a designated touch input being different from the touch input, wherein the information regarding the notification information comprises at least one second icon corresponding to at least one application having at least part of the notification information among the plurality of applications included in the folder and at least one second indicator regarding the at least one second icon [Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications], 
receive a second user input selecting one of the at least one second icon, and control the display to display content of at least part of the notification information corresponding to the selected second icon on the screen [para 0284 discloses a list of application icons able to be launched].
However, while Foss teaches receive a first user input [Figs. 11A-11C, para 0361 discloses a user touch input on an application icon with an indicator which launches a messaging app], Foss does not explicitly teach that the first input is on the first indicator.
Sihn teaches that the first input is on the first indicator [paras 0064, 0078 discloses when a number of notifications, i.e. first indicator, is selected, content related to the notification is displayed].
It would have been obvious to one of ordinary skill in art, having the teachings of Foss and Sihn before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Foss to include the functionality as taught by Sihn in order to obtain an interface that displays content related to a notification upon user input on a notification indicator. 
One of ordinary skill in the art wanted to be motivated to obtain an interface that displays content related to a notification upon user input on a notification indicator to provide user convenience for notification information [Sihn, para 0006].

In reference to claim 2, Foss and Sihn teach the invention of claim 1.
Foss further teaches The electronic device of claim 1, wherein the information regarding the notification information comprises one information of first information, second information, or third information [Figs. 11A-11G, paras 0361-0363 disclose a plurality of information regarding the notification and application; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications].

In reference to claim 3, Foss and Sihn teach the invention of claim 1.
Foss further teaches The electronic device of claim 1, wherein the information regarding the notification information comprises a button or a short cut for executing the function regarding the notification information [Fig. 11G, para 0363 discloses a plurality of selectable items, e.g. buttons or shortcuts, to launch a message app; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications].

In reference to claim 4, Foss and Sihn teach the invention of claim 1.
Foss further teaches The electronic device of claim 1, wherein the first indicator comprises information regarding a number of the notification information [Fig. 11H, para 0573 discloses a plurality of application icons, some icons having an indication of a number of notifications; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications].

In reference to claim 5, Foss and Sihn teach the invention of claim 4.
Foss further teaches The electronic device of claim 4, wherein the processor controls the display to display first information or second information based on the number of the notification information [Fig. 11H, para 0573 discloses a plurality of application icons, some icons having an indication of a number of notifications; as an example, the messages app indicates there are four messages pending, and the additional information shows four messages; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications].

In reference to claim 6, Foss and Sihn teach the invention of claim 5.
Foss further teaches The electronic device of claim 5, wherein the first information is displayed near the first icon, and comprises at least part of content of the notification information [Fig. 11H, para 0573 discloses a plurality of application icons, some icons having an indication of a number of notifications; message information is shown near the icon; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications].

In reference to claim 7, Foss and Sihn teach the invention of claim 5.
Foss further teaches The electronic device of claim 5, wherein the second information is displayed as a whole screen, and is a list of the notification information [Fig. 11C, para 0361 discloses notification information in a whole screen; Fig. 6A, paras 0292-0293 disclose emails displayed in a whole screen].

In reference to claim 8, Foss and Sihn teach the invention of claim 6.
Foss further teaches The electronic device of claim 6, wherein the processor is further configured to receive a third user input which selects one of the notification information, and executes a function of an application regarding the selected notification information based on the third user input [Figs. 11I-11J, para 0363 disclose selecting a particular notification of the notifications to launch a message app; Figs. 5AL-5AN, paras 0283-0284 disclose a folder with an indicator indicating notifications, the folder containing applications; upon a particular touch input on the folder, a list of application icons contained in the folder are revealed, the application icons representing applications in the folder; each application may have an indicator indicating a number of notifications; para 0284 discloses a list of application icons able to be launched].

	In reference to claims 10-11, claims 10-11 are rejected for the same reasons as that of claims 1-2, respectively.
	In reference to claim 12, claim 12 is rejected for the same reasons as that of claim 5.
	In reference to claims 13-14, claims 13-14 are rejected for the same reasons as that of claims 6 and 8, respectively.
In reference to claims 17-18, claims 17-18 are rejected for the same reasons as that of claims 3-4, respectively.
	In reference to claim 19, claim 19 is rejected for the same reasons as that of claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.
Examiner notes that Applicant contends that the prior art does not teach, “receive a first input in a region of the first indicator,” although the previous claim language recited, “receive a first input in at least a part of a region which displays the first indicator,” which Examiner maintains the prior art teaches, as expressed in the Non-Final Rejection, page 3, [Foss, Figs. 11A-11C, para 0361 discloses a user touch input on an application icon with an indicator which launches a messaging app].

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Sergott et al. (US-20160334949-A1) discloses a user tapping on a number of notification to show content [para 0069].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173       

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173